Stevens, J.,
delivered the opinion of the court.
The six minor children of Thomas Rawlings, appellant, exhibited, by next friend, their bill of complaint against their father, alleging that the defendant had not lived with them or their mother for a number of years; that their father had not for a long period contributed anything to their support; that the mother was not able to care for them and that they were without means of support; that the defendant was the owner of a certain plantation, and that this plantation “is liable to them for a support.” The prayer of the bill is that upon final hearing “the court will ascertain what amount is sufficient for the monthly support of said minor children, and order and decree that such amount be paid monthly by the defendant, and that the same be •made a lien upon the property of the defendant,” etc. The alleged plantation of the defendant is not described in the bill, but a lis pendens notice was filed, indicating in a general way the real estate upon which a lien is. *150sought. The defendant demurred to the bill, the demurrer was overruled, and this appeal prosecuted.
This is not an action for board and lodging furnished the minors, either by the mother or a third person. This is a proceeding in equity to have the chancellor fix in advance a monthly allowance for the infant children of the defendant, to enter a decree requiring the defendant to pay the sum fixed, and to adjudge a lien upon the defendant’s real estate for the sums so ordered to be paid. The law as known and expounded for centuries fails to sanction any such proceeding. We recognize to the fullest extent the obligation of a parent to support his infant child, and nothing said in this opinion would discount in the least this primary obligation, imposed by the law of nature. The question before us is one as to the remedy in the case made by the bill. (l)oes the existence of the obligation on the part of the parent justify a court of equity in entertaining a •bill or action by the child against its father to determine in advance the amount of support and maintenance, and compel obedience to its orders in the premises by imposing a lien upon property or otherwise 1 On this point the authorities are in accord. In 21 Am. & Eng. Ency. of Law (2 Ed.), p. 1052, it is said:
“The moral obligation of a parent to support his child is not directly enforceable, and a court of equity •cannot compel the performance of this duty. The duty may be enforced, however, under statute, or indirectly, as where a stranger' supplies an infant with necessaries and recovers therefor against the parent.”
In 20 R. C. L. par. 31, it is said that:
“The civil remedy is more commonly worked out by holding that, if the father leaves his children destitute, he confers on any one who finds them in that condition an agency to supply them with necessaries; the volun*151teer can therefore recover the cost of the supplies from the father in a civil action.”
Practically the same declaration is made in the text of Cyc. (volume 29, p. 1614), and on page 1683 it is -pointed out that “actions by children against their parents are not to be encouraged, . . . and a minor child has no right of action against a parent for the tort of the latter.” In the footnotes to the text last quoted is our own case of Hewlett v. George, 68 Miss. 703, 9 So. 885, 13 L. R. A. 682. In this case, which appears in our reports as Hewlett v. Ragsdale, our court, by Woods, J., in forcible language declared:
“The peace of society, and of the families composing-society, and a sound public policy, designed to sub-serve the repose of families and the best interests of society, forbid to the minor child a right to appear in court in the assertion of a claim to civil redress for personal injuries suffered at the hands of the parent. The state, through its criminal laws, will give the • rumor child protection from parental violence and wrongdoing, and this is all the child can be heard to demand. ’ ’
This language was quoted with approval by the supreme court of Tennessee in McKelvey v. McKelvey, 111 Tenn. 388, 77 S. W. 664, 64 L. R. A. 991, 102 Am. St. Rep. 787, 1 Ann. Cas. 130. There has been brought to our attention nd case which, based upon the common law or general equity jurisdiction, sanctions this proceeding. On the contrary, the exact question was elaborately considered, and the point ruled adversely to the contention of complainants, in the case of Huke v. Huke, 44 Mo. App. 308. In the Huke Case, a daughter seventeen years of age, by next friend, filed her petition in equity against her father for support and maintenance. It was there, as here, contended that the chancellor has full jurisdiction over the persons and property of infants but the court of appeals of Missouri observed:
*152“This action proceeds in the face of elementary principles.”
The court further said: “No instance is found in the books where such an action as the present has been maintained, either at law or in equity. At one period in our English history a statute was enacted that, if any Popish parent should refuse to allow his Protestant child a fitting maintenance, with a view to compel him to ,change his religion, the Lord Chancellor 'should, by order of the court, constrain him to do what is just and reasonable. Stat. 11 & 12 "W. Ill, c. 4. The very enactment of this statute — the necessity in the state of the law for such a statute — shows that a father was under no compulsory obligation at common law, or by the principles of equity, to support his infant child. A case arose after the passing of this statute, making this conclusion still more clear. The daughter of a wealthy Jew had embraced Christianity, and he turned her out of doors. On the petition of the parish for relief against him, they were held entitled to none, because it was not alleged that she was poor or likely to become chargeable. 1 Ld. Raym. 699. This gave occasion for another statute, which ordained that, if Jewish parents should refuse to allow their Protestant children a fitting maintenance, suitable to the fortune of the parents, the Lord Chancellor, on complaint, might make such order as he should see proper. Stat. 1 Anne, c. 30; 1 Bla. Com. 449. . . . No court of chancery in England ever made an order requiring a father, however wealthy, to set apart out of his own estate a fund for the maintenance and education of his infant child, or even to provide sustenance for such child. The common law of England has, from the earliest times, left this duty to the natural feelings of the parents, and experience has shown that the confidence has riot in general been misplaced.”
*153An in Alling v. Alling, 52 N. J. Eq. 92, 27 Atl. 655, paragraph. 1 of the headnotes reads:
“1. A court of chancery has no jurisdiction to compel a parent to support an infant child.”
In the opinion by Pitney, V. C., the following language by the supreme court of Connecticut in Finch v. Finch, 22 Conn. 411, is quoted with approval:
“Connected with this obligation of maintenance there is a parental privilege. The parent is entitled to the custody and care of the child which he sustains, and to such service as it can render, and he has a right to exercise his own discretion in determining the fitness and necessity of the allowances to be made and of the support to be furnished to his children, for which he is to be made chargeable.”
If the jurisdiction of equity has been enlarged in any of the states of the Union, it is certainly based upon some statute. We have in our state two statutes* which indirectly bear upon the subject. Section 3571, Code of 1.906 (section 6188, Hemingway’s Code), imposes a duty upon certain relatives to support pauper members of their family. By this statute the father of a pauper child is made liable to the county in the sum of eight dollars per month for each month the father lias failed or refused to provide the necessary support and maintenance, and furthermore is made liable to any person in like sum who supplies such poor relatives with necessaries. By section 5055 (section 3332) every person who abandons his wife or family without just cause, leaving her or them without support, or in danger of becoming a public charge, is declared a vagrant, and punishable as such. Statutes for the protection of the poor have been enacted in England, and in most, if not all, the states of the Union. The English Statute of 43 Eliz. c. 2, provides:
“The father and mother, grandfather and grandmother, of poor, impotent persons, shall maintain them, *154if of sufficient ability, according as the quarter session shall direct.”
In considering the Connecticut statute, declared to be “nearly a transcript of the English statute on this subject,” the supreme court of Connecticut ruled that their statutory' provisions “embrace as well minor as adult children.” Finch v. Finch, supra, 22 Conn. 416. Poor infants cannot then be said to be without some’ remedy. If a father, though able, becomes so depraved as willfully to abandon his offspring, he is answerable to the criminal laws of our commonwealth. But such cases’ must be few indeed. When they exist, they are generally the result of differences between husband and wife and a home broken up by domestic troubles. And in cases of divorce the chancery court is given jurisdiction by statute (section 1673, Code of 1906; section 1415, Hemingway’s Code.) to “make all orders touching the care, custody, and maintenance of the children of the marriage,” that “may seem equitable and just,” and afterwards may “change the decree, and make from time to time such new decrees as the case may require.”
We are not justified in enlarging the jurisdiction of chancery beyond that indicated by the statute, and in opening the door of the courts to any unruly or disobedient child who may complain at either the amount or kind of support and maintenance provided by the father. The same reasons that led the court to the conclusion reached in Hewlett v. Ragsdale, supra, are persuasive here. “The repose of families and. best interests of society forbid” any such action. If the chancellor can fix in advance the amount of support each dissatisfied child must receive, then is parental authority superseded by judicial fiat, parental discipline swept away by self-assertion and disobedience on the part of children, and the integrity of the home, the corner stone of society, is undermined. The bill even prays that a lien be fixed upon the father’s real estate. By no provision *155of law is the child given an interest, such as the wife has, in the homestead or other lands of the father.
For the reasons indicated, the decree of the learned chancellor will be reversed, the demurrer sustained, and decree entered here in appellant’s favor.

Reversed, and decree here.